





Exhibit 10.3


Personal and Confidential


June [__], 2020
[Name]
[Address]


Re:  Incentive Bonus
Dear [●]:


On behalf of Oasis Petroleum Inc. (the “Company”), I am pleased to offer you the
opportunity to earn an incentive bonus if you agree to the terms and conditions
contained in this letter agreement (this “Agreement”), which shall be effective
as of the date you execute and return a copy of this Agreement to the Company as
described on the signature page below (such date, which must occur prior to June
12, 2020, the “Effective Date”).
1.Incentive Bonus. Subject to the terms and conditions set forth herein, you
will receive a cash lump sum payment in the amount of $[●] (the “Incentive
Bonus”) within ten (10) days following the Effective Date. As a condition to
receiving the Incentive Bonus you hereby (i) waive any and all participation in
the Company’s Amended and Restated 2010 Annual Incentive Compensation Plan (the
“Annual Bonus Plan”) or any other annual bonus plan established by the Company
for the 2020 calendar year and (ii) acknowledge the forfeiture and termination
of any equity or equity-based award previously made by the Company to you during
calendar year 2020, and you acknowledge that such waivers do not (a) constitute
“Good Reason” pursuant to your Employment Agreement or the Severance Plan (each
as defined below) or (b) otherwise violate your Employment Agreement, or any
other compensation plan, program or arrangement.
2.Vesting Conditions. Your Incentive Bonus will be subject to repayment in
accordance with the provisions of this Section 2.
(a)Retention Component. Two-thirds of your Incentive Bonus will vest and be
earned solely on the basis of your continued employment with the Company through
the Completion Date (the “Retention Component”). You agree that in the event
your employment with the Company terminates for any reason other than a
Qualifying Termination before the Completion Date (as defined below), you will
be required to repay to the Company, within twenty (20) days following the date
of such termination, 100% of the After-Tax Value of the Retention Component.
(b)Performance Component.
1

--------------------------------------------------------------------------------



(i)The remaining one-third of your Incentive Bonus will vest and be earned based
on the achievement of certain incentive requirements (the “Performance
Component”), subject to your continued employment with the Company through the
Measurement Date unless you incur a Qualifying Termination, in which case your
Incentive Bonus will vest as if you remained employed with the Company through
the Measurement Date. Exhibit A sets forth the contemplated (i) relevant
Performance Goals for each Performance Period and (ii) the percentage of your
Performance Component amount earned upon the achievement of the applicable
Performance Goals. Exhibit A may be revised by the Board in its discretion, but
will be completed and finalized with respect to each Performance Period (as
defined in Exhibit A) no later than the earlier of (i) date the Company files
for bankruptcy under Chapter 11 of the Bankruptcy Code or (ii) the day
immediately prior the beginning of the relevant Performance Period. The final
version of Exhibit A will be made available to you promptly following approval
by the Board. Each Performance Metric will vest and be earned in accordance with
the terms of Exhibit A of this Agreement.
(ii)You shall earn a target amount of one-half of the Performance Component as
of the end of each Performance Period, depending upon the extent to which the
Performance Goals have been achieved for such Performance Period as determined
based on the achievement, on a Performance Metric by Performance Metric basis,
of (i) the Quarterly Performance Goals for the First Performance Period and (ii)
either the (A) Quarterly Performance Goals or (B) Cumulative Performance Goals,
whichever results in the greater payout, for the Second Performance Period. To
the extent the Measurement Date occurs prior to the end of any Performance
Period, performance for the Performance Period will be measured as of the
Measurement Date and pro-rated as appropriate. If the Measurement Date occurs in
the First Performance Period, the Performance Goals for the Second Performance
Period will be deemed to be earned at 100%. Within 45 days of the Measurement
Date, the Company will determine the amount of the Performance Component that
has been earned and vested, which may not exceed the value of the Performance
Component (the “Vested Portion”).
(iii)You agree that in the event your employment with the Company terminates for
any reason other than a Qualifying Termination before the Measurement Date, you
will be required to repay to the Company, within twenty (20) days following the
date of such termination, 100% of the After-Tax Value of the Unvested Portion of
the Performance Component.
(iv)To the extent any Quarterly Performance Incentive (as defined in the Oasis
Petroleum Inc. Key Executive Incentive Plan (the “KEIP”)) or catch-up payment,
each as payable to you under the KEIP (any such payment, a “Future Payment”), is
reduced pursuant to a provision capping the Future Payment at 100% of target
prior to August 15, 2021, any Unvested Portion of the Performance Component
shall be reduced by the aggregate value of any such reduction at the time it is
2



--------------------------------------------------------------------------------



made. In addition, if you become entitled to any Future Payment that is not
subject to Section 409A of the Code prior to August 15, 2021, the Company shall
reduce the amount of any Future Payment by the After-Tax Value of the Unvested
Portion of the Performance Component (after accounting for any prior
reductions). If the After-Tax Value of the Unvested Portion of the Performance
Component exceeds the aggregate value of the Future Payments, you agree that you
will repay to the Company such excess After-Tax Value of the Unvested Portion of
the Performance Component within twenty (20) days following the date it is
determined that you are no longer entitled to any Future Payment that is not
subject to Section 409A of the Code prior to August 15, 2021. For the sake of
clarity, you will not be required to repay the Vested Portion of the Performance
Component.
3.Definitions. For purposes of this Agreement:
“After-Tax Value” means, with respect to the applicable portion of the Incentive
Bonus to be repaid, the aggregate amount to be repaid net of any taxes withheld
or paid in respect thereof and determined taking into account any tax benefit
that may be available in respect of such repayment. The Company shall determine
in good faith the After-Tax Value, which determination shall be final,
conclusive and binding for all purposes hereunder.
“Board” means the Company’s Board of Directors.
“Cause” has the meaning set forth in your Employment Agreement if such an
agreement exists and contains a definition of Cause or, if no such agreement
exists or such agreement does not contain a definition of Cause, the Severance
Plan.
“Change in Control” has the meaning set forth in the Amended and Restated 2010
Long Term Incentive Plan of Oasis Petroleum Inc.
“Code” means the Internal Revenue Code of 1986, as amended.
“Completion Date” means the earlier of (i) the effective date of a plan of
reorganization approved under Chapter 11 of the Bankruptcy Code, (ii) the
closing of a comprehensive out-of-court financial restructuring, (iii) the
occurrence of a Change in Control or (iv) June 12, 2021.
“Disability” shall mean your inability to perform the essential functions of
your position with or without reasonable accommodation, if required by law, due
to physical or mental impairment. The existence of any such Disability shall be
certified, at the Company’s discretion, by either the Company’s disability
carrier or a physician acceptable to both you and the Company. If the parties
are not able to agree on the choice of physician, each party shall select a
physician who, in turn, shall select a third physician to render such
certification. In no event will your employment be terminated as a result of
Disability, unless otherwise agreed to by you and the Company, until at least
180 consecutive days of leave have elapsed and the Company has provided you with
written notice of termination.
3



--------------------------------------------------------------------------------



“Employment Agreement” means your employment agreement with the Company, as in
effect on the Effective Date, if any.
“First Performance Period” means July 1, 2020 to September 30, 2020.
“Good Reason” has the meaning set forth in your Employment Agreement if such an
agreement exists and contains a definition of Good Reason or, if no such
agreement exists or such agreement does not contain a definition of Good Reason,
the Severance Plan.
“Measurement Date” means the earlier of (i) the effective date of a plan of
reorganization approved under Chapter 11 of the Bankruptcy Code, (ii) the
closing of a comprehensive out-of-court financial restructuring, (iii) the
occurrence of a Change in Control or (iv) December 31, 2020.
“Performance Goals” means the goals with respect to the achievement of the
Performance Metrics established by the Company, that will consist of (i)
Quarterly Threshold Performance Goals, (ii) Quarterly Target Performance Goals,
and (iii) Quarterly Maximum Performance Goals, each as set forth on Exhibit A
(collectively, the “Quarterly Performance Goals”) and (A) Cumulative Threshold
Performance Goals, (B) Cumulative Target Performance Goals; and (C) Cumulative
Maximum Performance Goals, each as set forth on Exhibit A (collectively, the
“Cumulative Performance Goals”).
“Performance Metric” means the specific performance criteria used in determining
Performance Goals for the Performance Period.
“Performance Period” means each of the First Performance Period and Second
Performance Period.
“Qualifying Termination” means the termination of your employment before the
Completion Date (i) by the Company for a reason other than Cause, (ii) by you
for Good Reason, or (iii) due to your death or Disability if, and only if, in
the case of any termination pursuant to clauses (i), (ii) and (iii), other than
in the case of your death, you execute a release of employment related claims in
a form to be provided by the Company (the “Release”) within the time period
provided by the Company to do so, and you do not revoke such Release within any
time period provided by the Company to do so.
“Second Performance Period” means October 1, 2020 to December 31, 2020.
“Severance Plan” means, if you do not have an Employment Agreement, the Oasis
Petroleum Inc. Amended and Restated Executive Change in Control and Severance
Benefit Plan or the Oasis Petroleum Inc. Employee Change in Control Plan, as
applicable to you.
“Unvested Portion” means, as of any particular date, the excess, if any, of the
Performance Component over the aggregate value of the Vested Portion of the
Performance Component.
4



--------------------------------------------------------------------------------



4.Severance Coordination. In the event that your employment with the Company is
terminated during the 2020 or 2021 calendar year and before the Completion Date
and such termination gives rise to a severance entitlement pursuant to either
your Employment Agreement or the Severance Plan, you agree that (i) your
severance entitlement will not include any amount with respect to a pro-rated
annual bonus for the year of your termination and (ii) the target annual bonus
component of your severance entitlement will be deemed equivalent to your
expected 2020 target annual bonus as in effect under the Annual Bonus Plan
immediately prior to the execution of this Agreement and without regard to your
Incentive Bonus.
5.Withholding Taxes. The Company may withhold from any and all amounts payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.
6.No Right to Continued Employment. Nothing in this Agreement will confer upon
you any right to continued employment with the Company (or its subsidiaries or
their respective successors) or to interfere in any way with the right of the
Company (or its subsidiaries or their respective successors) to terminate your
employment at any time.
7.Other Benefits. The Incentive Bonus is a special payment to you and will not
be taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.
8.Governing Law. This Agreement will be governed by, and construed under and in
accordance with, the internal laws of the State of Texas, without reference to
rules relating to conflicts of laws.
9.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
10.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between you and the Company with respect to the Incentive Bonus and supersedes
any and all prior agreements or understandings between you and the Company with
respect to the Incentive Bonus, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by you and the
Company.
11.Section 409A Compliance. The intent of the parties is that the Incentive
Bonus be exempt from the requirements of Section 409A of the Code, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


5




--------------------------------------------------------------------------------



This Agreement is intended to be a binding obligation on you and the Company. If
this Agreement accurately reflects your understanding as to the terms and
conditions of the Incentive Bonus, please sign, date, and return a copy of this
Agreement to [__________]at [_____________].com. You should make a copy of the
executed Agreement for your records.
Very truly yours,
OASIS PETROLEUM INC.


By:      
Name:      
Title:       
ACKNOWLEDGED AND AGREED:




          
[Name]


Date: 
Signature Page to Agreement




--------------------------------------------------------------------------------



Exhibit A


Performance Metrics and Goals

